Citation Nr: 1034562	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  05-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 5, 2003 
for the grant of service connection for urethral stricture with 
urinary tract infection and prostatitis.

2.  Entitlement to service connection for bilateral hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Evaluation of residuals of a right ankle shell fragment 
wound, currently rated as 20 percent disabling.

6.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD) from March 22, 2004.

7.  Entitlement to an effective date earlier than March 10, 2005 
for the award of total disability based on individual 
unemployability (TDIU).

8.  Evaluation of low back strain, currently rated as 20 percent 
disabling.

9.  Evaluation of residuals of shell fragment wound of the right 
flank and back, currently rated as 0 percent disabling.  

10.  Evaluation of residuals of a left ankle shell fragment 
wound, currently rated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1967 to September 
1972.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In a May 2008 decision, the Board denied the appellant's request 
for a disability rating in excess of 70 for PTSD from March 22, 
2004, denied an earlier effective date prior to June 5, 2003 for 
the grant of service connection for urethral stricture with 
urinary tract infection and prostatitis, denied service 
connection for bilateral hearing loss disability, tinnitus and 
hypertension, and denied an earlier effective date prior to March 
10, 2005 for the grant of TDIU.  The Board also remanded the 
issues of entitlement to a higher rating for residuals of a right 
ankle shell fragment wound, residuals of a shell fragment wound 
of the back and right flank, and low back strain.  The Board 
decided additional issues which are not subject of this appeal.

In November 2009, the United States Court of Appeals for Veterans 
Claims (Court) remanded the issues of an earlier effective date 
for TDIU and service connection for urethral stricture, service 
connection for bilateral hearing loss disability, tinnitus and 
hypertension, and increased ratings for PTSD and residuals of 
left ankle shell fragment wound for readjudication by the Board.

The issues of entitlement to service connection for hypertension, 
entitlement to an increased rating for low back strain, residuals 
of shell fragment wound of the left ankle, and residuals of shell 
fragment wounds of the right flank and back, and an earlier 
effective date for TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for prostatitis was denied in February 
1973.  The appellant did not appeal the decision and it became 
final.  

2.  In October 1980, the appellant's representative filed a 
duplicate claim for service connection for prostatitis.  

3.  On June 5, 2003 the appellant filed a claim for service 
connection for urinary tract infection.  In April 2005, the RO 
granted the appellant's claim for service connection for urethral 
stricture with urinary tract infections and prostatitis effective 
June 5, 2003.  

4.  The appellant did not file a claim or an informal claim for 
urinary tract infections prior to June 5, 2003.

5.  From March 22, 2004, PTSD is shown to be productive of panic, 
restlessness, irritability, anger problems, avoidance, 
hypervigilence, flashbacks, anxiety and irritability with GAF 
scores ranging mostly from 60-54; but is not productive of total 
occupational and social impairment.

6.  The residuals of a right ankle shell fragment wound are 
manifested by marked limitation of motion and no ankylosis.  

7.  A bilateral hearing loss disability was not manifest in 
service and is not attributable to service, and an organic 
disease of the nervous system was not manifest within one year of 
separation from service.

8.  Tinnitus was not manifest in service and is not attributable 
to service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 5, 2003, for 
the grant of service connection for urethral stricture with 
urinary tract infection and prostatitis have not been met.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the nervous 
system be presumed to have been incurred therein.  38 U.S.C.A §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).

4.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

5.  The criteria for an evaluation in excess of 70 percent from 
March 22, 2004 for PTSD, have not been met.  U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).

6.  The criteria for an evaluation in excess of 20 percent for 
residuals right ankle shell fragment wounds have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The VCAA duty to notify was satisfied by way of letters sent to 
the appellant in May 2003, August 2003, May 2004, June 2005, 
August 2005, and March 2006.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  The notices predated the rating decisions.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the appellant's 
claim is being denied, therefore there can be no possibility of 
prejudice to the appellant even if the appellant was not informed 
of the same in a timely manner.  Moreover, the records shows that 
the appellant had actual knowledge of the requirements for a 
higher rating and for an earlier effective date and the essential 
fairness of the process has not been affected.

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records and service personnel records 
have been obtained and the appellant  was afforded VA 
examinations in June 2003, October 2003, June 2004, May 2006, 
March 2007, April 2007, and May 2009.  During these examinations, 
the examiners took down the appellant's history, and reached 
conclusions based on their examinations that are consistent with 
the record.  The examinations are found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 
384 (1993).  In addition to the evidence discussed above, the 
appellant's statements in support of the claim are also of 
record.  The appellant testified at a Travel Board hearing.  The 
Board has carefully considered such statements and concludes that 
no available outstanding evidence has been identified.  
Additionally, the Board has reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

A.  Earlier effective date

A specific claim in the form prescribed by the Secretary of the 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA may be considered an informal 
claim.  Such an informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a claim 
reopened after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or pension, 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400.

If a claimant files an application for service connection with 
VA, and the claim is disallowed, he has the right to appeal that 
disallowance to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If the claimant 
does not initiate an appeal within one year, or if the claimant 
fails to perfect the appeal by filing a timely substantive 
appeal, or if the claimant initiates a timely appeal and the 
appeal is later withdrawn or denied, the disallowance becomes 
final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any 
award based on a subsequently filed application for benefits can 
be made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 
3.156(c), 3.400(q), (r).

The appellant filed a claim for service connection for 
prostatitis in December 1972.  The RO denied the claim in 
February 1973.  The appellant did not appeal the decision.  

In October 1980, the appellant's representative from the Disabled 
American Veterans, submitted a letter to the RO wherein he stated 
that the appellant had been receiving treatment for prostatitis 
for the past four years, to request the records from the VAMC and 
to review the records to show his entitlement to service 
connection for this disability.  That same month, the RO 
requested all VA treatment records for the appellant from 1976 to 
the present.  However, there were no records of treatment.

In a VA Form 21-6789, Deferred or Confirmed Rating Decision, of 
February 1981, the RO noted, in Part I entitled deferred rating 
decision, to tell the appellant that he is not service connected 
for prostatitis and that he was denied service connection for the 
same in a rating decision of February 1973.  A rubber stamp dated 
March 10, 1981, noted that final action has been taken and that 
the appellant was issued an FL 21-117 letter.  

The next communication received from the appellant was on June 5, 
2003 when the appellant filed an informal claim for service 
connection for urinary tract.  In April 2005, the RO granted 
service connection for urethral stricture with urinary tract 
infections and prostatitis effective June 5, 2003.  

As noted, the RO denied the appellant's request for service 
connection for prostate problems in February 1973.  He did not 
appeal that decision and it became final.  See 38 U.S.C.A. § 
7105.  

The next communication from the appellant was in October 1980, 
when the appellant's representative submitted a letter stating 
the appellant had been treated for prostatitis during the 
previous four years and to consider that evidence in support of 
his claim for service connection for the disability.  The Board 
finds that the October 1980 letter was a mere duplication of the 
previously denied claim rather than a claim supported by any 
evidence, let alone new and material evidence.  Indeed, the 
appellant did not submit any evidence with the October 1980 
letter and there were no records of treatment at the VAMC as 
alleged by the representative.  The October 1981 duplicate claim 
conveyed no jurisdiction and established no independent right to 
an earlier effective date.  It must be emphasized that no new 
facts or evidence were submitted in conjunction with the October 
1980 claim.  Therefore, the Board finds that the October 1980 
claim is a duplicate claim of the December 1972 claim which was 
denied in February 1973.  See Fournier v. Shinseki, 23 Vet. App. 
480 (2010). 

We also note that the Fl 21-117 form letter, informed the 
appellant that his claim had been denied.  The appellant received 
adequate due process and since no evidence had been received 
there was nothing to adjudicate and the only duty to inform was 
that the claim had been previously denied.  In other words, the 
actions of the representative were no more than a freestanding 
unsupported claim to address an issue that had been denied and 
was final.

Even if the Board were to accept the October 1980 letter as a 
request to reopen and not a duplicate claim, the Board finds that 
the request was abandoned by the appellant.  In this regard, the 
Board notes that the appellant was issued an FL 21-117 letter in 
March 1981.  While this letter is not of record, this is a form 
letter which requested the appellant to furnish evidence in 
support of the claim.  Assuming presumption of regularity, the 
March 1981 FL 21-117 letter informed of the appellant of the 
contents of the February 1981 deferred rating which is of record.  
The appellant did not respond to the March 1981 FL 21-117 letter 
within a year of the letter.  In fact, his next communication was 
not until April 2003 when he requested an increased rating for 
his right ankle, left ankle and back strain.  

Under 38 C.F.R. § 3.158(a), as it read in 1981, where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after the date of 
request, the claim will be considered abandoned.  After the 
expiration of 1 year, further action will not be taken unless a 
new claim is received. Should the right to benefits be finally 
established, pension, compensation, or dependency and indemnity 
compensation based on such evidence shall commence not earlier 
than the date of filing the new claim.  38 C.F.R. § 3.158 (1981).

Whether the October 1981 letter is viewed as a duplicate claim or 
an abandoned claim, the result is the same, the letter is not 
considered a pending claim which had not been adjudicated and 
therefore it does not provide the appellant with a basis on which 
to grant him an earlier effective date than the currently 
assigned.  

As noted previously, the next communication received from the 
appellant after October 1981 was not until June 5, 2003 when the 
appellant filed an informal claim for service connection for 
urinary tract infections.  In April 2005, the RO granted service 
connection for urethral stricture with urinary tract infections 
and prostatitis effective June 5, 2003.  The RO's prior 
determination denying the appellant's request for service 
connection for prostate problems in February 1973 is final.  See 
38 U.S.C.A. § 7105.  Moreover, the Board has determined that the 
October 1981 was a duplicate claim.  No further claim was 
received from the appellant or his representative until the June 
2003 request to reopen the claim.  Looking at the time period 
after the October 1981 duplicate claim, the Board finds that 
prior to June 5, 2003, there was no claim, informal claim, or an 
intent to file a claim for urethral stricture.  

Accordingly, there is no basis on which to grant an earlier 
effective date earlier than the assigned June 5, 2003 for service 
connection for urethral stricture with urinary tract infections 
and prostatitis.  The apellant's claim is denied.  

B.  Increased Rating

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has been 
granted, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 
(2008).  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the disability 
be considered in the context of the entire recorded history. 38 
C.F.R. § 4.1 (2009).  We conclude that the disabilities have not 
significantly changed during the time periods on appeal and that 
a uniform rating is warranted during the time frame addressed in 
this decision.

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

	1.  Residuals of right ankle shell fragment wound

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. §§ 4.10, 4.40, 4.45.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C .F.R. § 4.59.

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 
5271, a 10 percent evaluation is assigned for moderate limitation 
of motion of the ankle, and a 20 percent evaluation is warranted 
for marked limitation of motion.

The Board notes that the terms "moderate" and "marked" in the 
criteria are not defined in the rating schedule.  Therefore, 
rather than applying a mechanical formula, VA must evaluate all 
the evidence to the end that decisions are equitable and just.  
38 C.F.R. § 4.6.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and non- weight bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2009). 

A VA examination report of June 2003 notes that the appellant 
complained of pain in his right ankle mostly with walking and 
prolonged standing.  A scar in the right lateral malleolus was 
noted which was well healed, nontender and had no deformities.  

An April 2004, letter from the appellant's private physician 
notes that an x-ray of the right ankle showed a piece of metallic 
material embedded in the right distal fibula in the area of the 
lateral malleolus.  It was noted that there was severe 
degenerative arthritis about this joint as well as some cystic 
changes in the distal fibula.  

VA outpatient treatment records of May 2004 show the appellant 
complained of chronic right ankle pain.  

At a VA examination of June 2004 the examiner noted that the 
appellant reported his right ankle hurts him laterally and 
medially.  Standing and walking aggravate the right ankle pains.  
He denied any ankle swelling but the examiner noted he did walk 
with a limp favoring the right ankle.  A 2 cm horizontal scar 
just above the lateral malleolus which was nontender was noted on 
the right ankle.  The skin had good adherence, good texture, no 
ulceration or breakdown of the skin was noted.  There was no 
elevation or depression of the scar.  No inflammation, edema or 
keloid formation was noted.  There was no limitation of motion 
associated with the scar and there was no disfigurement.  

A March 2005 private physical examination shows that range of 
motion in the ankles was somewhat restricted and they were tender 
to touch.  This was worse on the right especially with inversion 
and dorsiflexion.  X-rays of the left and right ankle showed that 
a metallic fragment in the soft tissue was still present.  He was 
diagnosed with multiple areas of shrapnel with secondary 
degenerative arthritis severe in the right ankle.  

A VA examination report of March 2007 notes the appellant's right 
ankle to be normal and without any effusion.  There was no 
ligamentous instability.  The examiner noted a global exaggerated 
tenderness to palpation of the entire ankle joint.  Range of 
motion using DeLuca criteria was plantar flexion 20 degrees and 
dorsiflexion 10 degrees.  It was noted the appellant refused to 
invert and evert his ankle due to pain.  Passive inversion was 30 
degrees and eversion was 15 degrees.  It was noted the appellant 
complained of pain through the entire arc of plantar and 
dorsiflexion.  The examiner noted exaggerated complaints of pain 
on passive eversion/inversion range of motion.  There was no 
weakness, fatigability or loss of coordination on range of motion 
assessment.  

A VA examination report of May 2009 notes that the appellant 
reported constant everyday pain in the right ankle.  The pain is 
aggravated by standing 15 minutes, walking and climbing stairs.  
Pain averages 9.5 out of 10 in the right and 7.5 out of ten in 
the left.  He reported he wears support hose on both ankles but 
does not wear any braces.  He has used a cane for the past 5 
years.  There is no additional limitation with flare-ups.  

Physical examination revealed dorsiflexion to 10 degrees with 
pains laterally and plantar flexion to 30 degrees with pains 
laterally on the right.  Active range of motion did not produce 
any weakness, fatigue or incoordination.  There was no additional 
loss of range of motion with repetitive movement times three.  
There was no evidence of muscle spasm or muscle atrophy anywhere 
in his leg.  Right ankle x-rays showed metallic body in the 
distal lateral malleolus along with cystic changes compatible 
with degenerative joint disease.  The examiner noted there were 
no visible scars on either ankle.  

The appellant is currently evaluated based on limitation of 
motion of the right ankle.  He has been assigned an evaluation of 
20 percent for the right ankle under 5271.  After a careful 
review of the evidence of record the Board finds that an 
evaluation in excess of 20 percent disabling for the right ankle 
is not warranted.  

With regard to the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, normal dorsiflexion of the ankle is from 0 
degrees to 20 degrees.  Normal plantar flexion is from 0 degrees 
to 45 degrees. 38 C.F.R. 4.71, Plate II (2009).

The Board notes that the appellant has been assigned the maximum 
disability rating allowed under 5271.  Therefore, a higher 
evaluation cannot be awarded under that rating Code.  Moreover, 
the evidence shows that the appellant's right ankle is not 
ankylosed.  Therefore, a higher evaluation under Diagnostic Code 
5270 for ankylosis of the ankle is not possible.

Furthermore, the appellant is not entitled to a higher evaluation 
under the Diagnostic Codes for muscle injuries of the foot and 
leg, Diagnostic Codes 5310-5312, as the medical evidence shows 
that the wounds were superficial and there is no evidence of 
muscle involvement.  

The Board acknowledges that the appellant has been diagnosed with 
degenerative joint disease of the right ankle.  However, under 
Diagnostic Code 5003-5010, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  As noted above, the appellant has been awarded the 
maximum disability rating allowed under Diagnostic Code 5217 for 
limitation of motion of the ankle.  As such, a higher evaluation 
under Diagnostic Code 5003 is not possible.

In regard to the appellant's scar associated with his right ankle 
shrapnel wound, the Board notes that a separate evaluation is not 
warranted.  During the June 2004 VA examination a 2 cm scar above 
the right lateral malleolus was noted which was well healed.  
However, there is no evidence of tenderness or pain associated 
with the scar. 38 C.F.R. § 7804.  In addition, the scar measures 
2 centimeters.  Therefore, the scar does not meet the criteria of 
an evaluation under Diagnostic Code 7802 either, which requires 
an area of 144 square inches to warrant an evaluation.  The 
evidence shows that the scar is nor elevated and not depressed 
with no ulceration or breakdown of the skin, and good texture, 
and thus, an evaluation under Diagnostic Code 7803 is not 
warranted.  Moreover, the evidence shows that the appellant's 
left ankle is not ankylosed.  Thus, a separate evaluation for a 
ankle scar is not warranted.

The Board has considered all other potentially applicable 
Diagnostic Codes and finds that the appellant's disability of the 
right ankle does not warrant an evaluation in excess of 20 
percent.

	2.  Evaluation of PTSD from March 22, 2004 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155. A proper rating of the veteran's 
disability contemplates its history, 38 C.F.R. § 4.1, and must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411 (PTSD) (2009), a 100 percent evaluation is provided where 
there is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  A 70 percent evaluation 
is provided where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance or hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  A 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo- type 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130 (2009).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations of 
the service-connected psychiatric disorder.  The severity of a 
psychiatric disability is based upon actual symptomatology, as it 
affects social and industrial adaptability.  Two of the most 
important determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. § 4.130 
(2009).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application of 
all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant prevailing 
in either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  GAF 
scores ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  GAF 
scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  GAF scores ranging from 31-40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at time illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at school).  
See Id. at 242.  In reaching a determination in this case, the 
Board has considered the whole of the evidence, to include the 
appellant's statements, the assigned GAF scores, and the medical 
opinions.

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over-inclusive.  The Secretary's use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the rating 
specialist is to consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV.  See 38 
C.F.R. § 4.126 (2009).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational or 
social impairment equivalent to what would be caused by the 
symptoms listed in the diagnostic code, the appropriate, 
equivalent rating will be assigned. Mauerhan v. Principi, 16 Vet. 
App. 436 (1992).

A VA examination of October 2003 notes that the appellant 
reported daily flashbacks, intrusive thoughts, anger problems and 
depression. He was diagnosed with PTSD mild, chronic.  He was 
assigned a GAF score of 70.

VA outpatient treatment records of March 2004 note that the 
appellant sought treatment for his PTSD.  He reported symptoms of 
nightmares with increased frequency due to flashbacks related to 
combat.  He stated he was afraid of hurting his wife.

VA outpatient treatment records of May 2004 note that the 
appellant reported his PTSD symptoms had worsened.  He reported 
depressed mood, anhedonia, survivor's guilt, some decrease in his 
energy level, impaired concentration, and interrupted sleep 
patterns.  He reported nightmares, flashbacks, hypervigilence, 
hyperstartle response, irritability, and mistrust of others.  He 
reported historical fears of injuring his wife due to his PTSD 
symptoms while sleeping.  He has difficulty with insomnia.  He 
denied any symptoms of mania and psychosis.  But reported he 
believes he has an "extra sense" at times and is able to identify 
difficulties before other are aware of such.  He denied any 
suicidal acts and any history of violence or assaulting others.  
He reported being in his second marriage to his current wife whom 
he married in 1978.  He described avoiding crowds and stated he 
carried a weapon at all times until a few years ago.  

Mental status examination showed that the appellant was well 
groomed and cooperative, and was easily engaeable.  No abnormal 
movements were noted.  His speech had normal rate, volume, tone 
and rhythm.  His mood was dysthymic.  His affect was congruent 
his thoughts were coherent and goal oriented.  He denied any 
audiovisual hallucinations and none were noted.  He was not 
delusional, suicidal, or homicidal.  He was alert and oriented 
times 4.  His concentration was intact and his memory for 
immediate, recent and remote events was intact.  His insight and 
judgment were good.  He was assigned a GAF score of 60.

A July 2004 letter from a VA psychologist notes that the 
appellant had been employed throughout his life.  He noted that 
the appellant reported significant sleeping disorders including 
nightmares; reports of frequent intrusive combat memories; 
difficulty interacting with people; avoiding crowds; and problems 
coping with job-related stress.  He was assigned a GAF of 60.

VA outpatient treatment records of August 2004 note that the 
appellant reported he retired from his job as manager of an auto 
repair shop on March 31, 2003 due to his irritability and intense 
anger.

VA outpatient treatment records of September 2004 note that the 
appellant reported symptoms of nightmare, intrusive thoughts, 
depression, anxiety, hypervigilence, avoidance, and irritability.  
He denied suicidal and homicidal thoughts.  He was assigned a GAF 
score of 54.

A March 2005 private psychological evaluation report notes the 
appellant was well groomed and dressed, his gait and bearing were 
normal, his fine motor control appeared to be fair and his speech 
was clear and precise.  He was cooperative and forthcoming.  No 
involuntary movements were noted.  He appeared to see and hear 
adequately for purposes of the evaluation.  It was noted the 
appellant reported he tends to forget things and looses things, 
he has difficulty focusing attention and is easily sidetracked.  
He reported he will "drift off" and is "playing tapes" of Viet 
Nam.  He reported he ruminates over the war experiences 
frequently.  He is often depressed.  He denied suicidal ideation 
but endorsed ideas of drawing down people who make him mad.  He 
reported he has difficulty getting along with people and is 
hyperalert most of the time.  He reported he quit work in March 
2004 when he was unable to continue working.  He tried to go 
back, but could not.  He reported regularly having sleep 
disturbances and awakening screaming without knowing why.  He 
cares for his personal hygiene and grooming, reads the paper, 
watches the news and plays computer games.  He reported he gets 
along with his family very well and fair with friends but gets 
along poorly with neighbors and others.  He has no difficulty 
attending instructions and completing small tasks in certain 
situations, but in some situations he will tend to become 
paranoid.  He reported he lived with his wife of 26 years and has 
two daughters.  

The examiner noted his thought process was lucid, coherent and 
logical.  There appeared to be taboo topics which would not yield 
such rationality.  He denied any phobias, noted he worries about 
the welfare of his family, he rarely rechecks his actions, is 
hypervigilant about locations of everything and everyone, and 
denied any suicidal ideations.  There was no evidence of 
hallucinations of illusions.  But he does have episodes of 
flashbacks.  The examiner estimated his general mental ability to 
be of high average.  He could repeat six digits, recalled three 
objects and recalled practical information such as birth date, 
place of birth, SSN, and the names of the first and last 
presidents.  He was assigned a GAF score of 55.  The examiner 
noted it did not seem probable he would return to the workforce.  

VA outpatient treatment records dated between May 2004 and June 
2005 show that the appellant attended group treatment sessions 
for his PTSD.  

VA examination report of May 2006 notes that the appellant stated 
he was still married to his wife of 28 years.  He was alert and 
oriented times 4.  He appeared generally cognitively intact and 
of average or better intellectual abilities.  Eye contact was 
fair.  His speech was within normal limits and was generally 
cooperative.  He described his current mood as depressed and 
guilty.  Affect was broad although generally congruent with his 
reported mood.  He denied any suicidal or homicidal thoughts.  He 
denied auditory or visual hallucinations.  Thought process was 
linear and coherent.  Insight and judgment were fair.  He 
continued to report recurrent and intrusive distressing thoughts 
and images from combat.  He also reported recurrent nightmares.  
He reported symptoms of increased arousal and avoidance of 
outside stimuli.  He reported he no longer left the house unless 
it was necessary in an effort to avoid crowds.  He also reported 
feelings of detachment and estrangement from close others 
including his wife of 28 years and his two grown daughters.  He 
also endorsed increased irritability and outbursts, significant 
hypervigilence and exaggerated response.  He denied significant 
difficulties with concentration.  He exhibited significant 
impairment in social and occupational functioning.  He also 
exhibits moderate impairment in social functioning.  The examiner 
opined that due to the appellant's PTSD symptoms, he would be 
unable to obtain or maintain gainful employment in his normal 
occupational environment.  He was assigned a GAF score of 55.

A private psychiatric evaluation of March 2007 notes that the 
appellant reported he was on the second marriage of almost 30 
years and has two daughters.  The physician noted he was very 
dysphoric, anhedonic, with chronic passive intent, but deals with 
it by being a loner.  It was noted he used to drink a lot 
heavier, but has scaled it back.  He has increased irritability 
and outbursts, memory problems, and snaps at others during the 
day.  It was noted he has a very high level of impairment in 
social functioning.  It was noted he was not psychotic and he can 
do simple calculations at times but becomes a little bit 
tangential at times.  An inventory of assets included that he was 
motivated, history of employment, and has a supportive spouse.  
He was diagnosed with chronic PTSD/major depressive disorder (by 
history).  His GAF score was noted to be 35/50.  The examiner 
noted that the appellant is essentially disabled and had a 
difficult time even coming to the appointment with becoming road-
raging on the way over there with heavy traffic.  Finally, he 
noted the appellant was very much of a loner.  

A VA examination report of April 2007 notes that the appellant 
reported nightmares three to four times a week.  He reported that 
he has agitation during his sleep which scares his wife and noted 
one occasion during which he chocked her.  He further reported 
startled feelings, hypervigilence and always being on the verge 
of anger.  He indicated road rage on the day of the examination.  
He reported sleeping problems and thinking of Vietnam constantly.  
The examiner noted that the appellant was able to engage in a 
normal range and variety of activities of daily living without 
interruption of his typical daily routine.  Leisure activities 
include playing with computers. The appellant stated that he 
plays with his children and that both his children are doing 
well.  He reported he usually keeps to himself.  He also reported 
flashbacks two to three times a day.  

Mental status examination showed, his thought process was 
logical, coherent and relevant.  He was well dressed and well 
groomed.  He exhibited good social skills.  He was oriented to 
time, place, person and situation.  His affect was spontaneous 
and reasoning was good.  He had no psychomotor slurring or 
agitation.  He was well oriented to time, place, person and 
situation.  Fund of general information was good.  Verbal 
comprehension was good, but concentration was poor.  His short 
term memory was reportedly poor.  He reported anxiety, panic 
attacks, depression, insomnia or crying spells, anhedonia and 
nightmares.  He denied ever having suicidal ideas but admitted 
homicidal ideals.  No psychotic symptoms were noted.  He 
indicated racing thoughts and anger control problems.  It was the 
examiner's opinion that the appellant was unemployable due to his 
PTSD symptoms.

The examiner opined that over the years, the appellant's PTSD has 
worsened.  He has isolated himself from others and seems to have 
accepted and reconciled himself to his own anger, irritability 
and poor social skills and he tends to show poor control over 
impulses.  He seems to be obsessed with his Vietnam experience.  
He experiences frequent nightmares, hypervigilence, startled 
symptoms, sleep problems and a good deal of anger and agitation.  
He was assigned a GAF score of 50.  

The Board notes that in December 2003, the RO granted service 
connection for PTSD and assigned a 0 percent evaluation effective 
June 15, 2003.  In a rating decision of April 2005, the RO 
increased the evaluation of PTSD to 10 percent disabling 
effective June 15, 2003, the date of the claim, and to 30 percent 
effective March 22, 2004.  In November 2007, the RO increased the 
appellant's evaluation of PTSD to 70 percent disabling, effective 
March 23, 2007.  In a May 2008 decision, the Board granted an 
evaluation of 70 percent for PTSD from March 22, 2004 and denied 
an evaluation in excess of 70 percent from March 22, 2004.  In a 
November 2009 Court order pursuant to a Joint Motion of Remand of 
November 2009, the Court remanded the issue of entitlement to an 
evaluation in excess of 70 percent for PTSD from March 22, 2004.  
Therefore, the Board's analysis will focus on whether the 
appellant is entitled to an evaluation in excess of 70 percent at 
any point since March 22, 2004.  

After a careful review of the evidence of record the Board finds 
that an evaluation in excess of 70 percent for PTSD from March 
22, 2004 is not warranted.

On review of the evidence of record, the Board finds that an 
evaluation in excess of 70 percent is not warranted.  The 
appellant lives with his wife of 30 years and has reported he has 
two daughters with whom he has an ongoing relationship.  While he 
reports he isolates himself, he reports having worked for over 20 
years until he retired, and he plays computer games for 
entertainment.  While he reports very few other activities, this 
shows he does not demonstrate total social impairment.  

The appellant has demonstrated symptoms of sleep disturbance, 
intrusive thoughts, flashbacks, nightmares, avoidance, diminished 
interest, problems with irritability and anger, difficulty 
interacting with people, hypervigilance, anxiety, and depression.  
He also endorsed some problems with memory and concentration and 
occasional homicidal thoughts.  However, he was consistently 
reported to be oriented to time, place, person and situation, was 
consistently noted to be well groomed and being able to take care 
of activities of daily living.  While his hygiene was noted not 
to be the best, it was not stated that he was incapable of 
maintaining minimal personal hygiene.  He consistently denied any 
suicidal ideation.  While he had occasional thoughts of violence, 
he had no history of actual violence.  While he did report 
choking his wife on one occasion, this was during his sleep.  
Speech and thought processes were consistently normal.  He 
demonstrated no inappropriate behavior.  There was no psychomotor 
slurring or agitation.  The appellant does not exhibit gross 
impairment in thought processes or communication, nor any sign of 
delusions or hallucinations.

The Board notes that while the appellant  has been granted a 
total disability rating based on individual unemployability 
(TDIU), effective March 30, 2004, as decided by the Board above, 
the standard for finding a veteran unemployable is different than 
the standard for finding total occupational and social 
impairment.  Compare 38 C.F.R. § 4.16 with 38 C.F.R. § 4.130.   

Regarding the reported GAF scores, the Board notes that the 
appellant has mostly been assigned GAF scores ranging from 54-60 
which represent moderate symptoms and support an evaluation of 70 
percent.  The Board acknowledges that in March 2007, the 
appellant's private physician assigned a GAF score of 35/50.  He 
had entered an Axis I diagnosis of chronic PTSD/major depression 
(by history).  Therefore, the Board will accept the physician was 
awarding a GAF score of 35 for the appellant's PTSD.  
Nonetheless, the Board finds that this single GAF score of 35 is 
not representative of the overall level of severity of the 
appellant's PTSD symptoms during the appeal period.  In this 
regard, the Board notes that at the time of the evaluation the 
physician stated that based on the symptoms reported he was 
recommending a full PTSD evaluation through the VAMC at Dallas.  
Moreover, while he did report serious symptoms and stated the 
appellant had a very high level of impairment in social 
functioning, he did report he had been married for 30 years.  
Moreover, when a full PTSD evaluation was conducted just a month 
later in April 2007, the appellant was assigned a GAF score of 
50.  The Board places greater probative weight on the GAF scores 
assigned after a complete and full PTSD evaluation which have 
ranged between 54-60 rather than the single GAF score of 35.    

The Board finds that the clinical findings and GAF scores of the 
private examiner are remarkably inconsistent with the evidence 
generated before and after the private examination.  Although 
evidence, we find the findings and analysis of the private 
examiner to be so inconsistent as to diminish the probative value 
of the report.  In sum, the cumulative VA records tend to be 
internally consistent and far more probative of the degree of the 
impairment.  As noted by the Court, it is not error for the Board 
to favor the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons and 
bases.  Owens v. Brown, 7 vet. App. 429 (1995).  

In the absence of evidence showing greater severity of the 
service-connected disability, the Board concludes that the 
appellant's PTSD is most appropriately evaluated as 70 percent 
for this period.

In sum, the Board finds that an evaluation in excess of 70 
percent is not warranted from March 22, 2004.  The evidence does 
not show total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  VA examinations noted 
that the appellant denied any homicidal ideations or suicidal 
thoughts.  While his hygiene was noted not to be the best, it was 
not stated that he was incapable of maintaining minimal personal 
hygiene.  The appellant was consistently noted to be oriented as 
to time and place and to have normal recent memory.  Furthermore, 
he was noted to have been married for 30 years and to have been 
employed until he retired.  

For the foregoing reasons, the Board finds that an evaluation in 
excess of 70 percent from March 22, 2004 is not warranted.

3.  Extraschedular Rating

The Board has considered whether the appellant warrants an 
extraschedular rating for his right ankle disability and his 
PTSD.  Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 
(Fed. Cir. 2009).  The first question is whether the schedular 
rating adequately contemplates the veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disabilities and that the manifestations of the disabilities are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra- 
schedular consideration is not in order.

C.  Service Connection

Veterans are entitled to compensation if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty."  38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"- the 
so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(C.A. Fed. 2009) (March 5, 2009).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  Certain chronic diseases, such as 
an organic disease of the nervous system, may be service 
connected if manifested to a degree of 10 percent disabling or 
more within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; and 
competent evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).

The appellant is claiming service connection for hearing loss and 
tinnitus.  He alleges that he suffers from these conditions since 
service when he was exposed to noise while serving during the 
Vietnam War.

Initially, the Board notes that the appellant is claiming that 
his hearing loss and tinnitus are due to noise exposure while in 
combat due to helicopter turbine engines, heavy artillery and 8 
inch battery.  The appellant's discharge certificate, DD Form 
214, show that the appellant is entitled to wear the Purple Heat, 
the Combat Infantry Badge, the Air Medal, the Vietnam Gallantry 
cross with Palm, the Vietnam Service Medal and the Army Aviation 
Badge.  Therefore, the Board finds that the provisions of 38 
U.S.C.A. § 1154(b) are for application in regards to the issue of 
service connection for bilateral hearing loss disability and 
tinnitus.  As the appellant's allegations of noise exposure are 
consistent with the nature and circumstances of his service, the 
Board accepts that he was exposed to noise while in service.

After carefully reviewing all evidence of record, the Board finds 
that the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss disability and 
tinnitus.

The preponderance of the competent and credible evidence shows 
that the appellant's bilateral hearing loss disability and 
tinnitus were not manifest in service or within one year of 
service discharge, and that they are unrelated to any incident of 
service, including exposure to noise while in combat  

A VA examination report of September 2005 shows puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
35
45
LEFT
15
15
45
50
55

This shows puretone thresholds over 26 decibels in three of the 
frequencies in the left ear and at least one frequency with 
thresholds over 40 in the right ear.  Moreover, the appellant has 
reported tinnitus and he is competent to so state.  A VA 
examination report of June 2004 notes the appellant reported and 
was diagnosed with bilateral tinnitus.  Therefore, the issue 
remaining is whether the appellant's current bilateral hearing 
loss disability and tinnitus are related to service. 

At the appellant's separation examination of May 1972 puretone 
thresholds were noted to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
X
15
LEFT
15
15
15
X
15

VA examination report of June 2004 notes that the appellant 
reported that he was exposed to noise while in service and that 
his post service noise exposure was minimal.  He gave a 10 year 
history of progressive hearing loss and a 7-8 year history of 
bilateral progressive tinnitus.  After a review of the service 
medical records the examiner opined that "[i]t is less likely 
than not that the current hearing loss is related to military 
noise exposure."  He further opined that "it is less likely 
than not that the veteran's current tinnitus is related to 
military acoustic trauma."

A July 2004 report from the appellant's private physician, R. C. 
K., states that consistent with VA findings, an examination of 
the appellant revealed he has significant neurosensory hearing 
loss bilaterally.  He stated that this was consistent with the 
amount of acoustic trauma sustained by a combat helicopter pilot.  
He further stated that in his opinion he feels that "it is more 
likely than not that noise exposure in a combat helicopter 
contributed to [the appellant's] hearing loss."  In a letter of 
May 2005, he stated that he reviewed the appellant's service 
record (all of the [V]eteran's DD 66's), and after a personal 
interview with the appellant, his review of the records reinforce 
his opinion that hearing loss was "more likely than not caused 
by acoustic trauma during his military service."  

A VA examination report of September 2005 notes that the 
appellant served in infantry units for over two years and then 
was a helicopter pilot for two and a half years.  The examiner 
also noted he had two tours of duty in Vietnam and had multiple 
sources of noise exposure including helicopter turbine engines, 
heavy artillery, and eight-inch battery.  Post-service, the 
examiner reported the appellant denied any significant non-
military noise exposure.  He worked as a Midas franchise dealer 
and indicated he was not exposed to noise in his job.  At the 
time, the appellant provided a twelve year history of bilateral 
progressive hearing loss and indicated a ten to twelve year 
history of bilateral progressive tinnitus.  The appellant stated 
that he strongly feels he had hearing loss at the time of 
separation from service and that the audiometric thresholds 
reported upon separation were inaccurate.  

The examiner stated that he had reviewed the appellant's service 
medical records and that they were negative for either hearing 
loss or tinnitus.  He also noted the appellant was noted to have 
normal audiometric thresholds at separation.  He further 
acknowledged the May 2005 letter form Dr. R.C.K..  The examiner 
stated that he had very serious reservations regarding the 
opinion provided by Dr. R.C.K., because he did not comment on the 
appellant's normal audiometric thresholds at separation and only 
mentioned DD 66's and an interview with the appellant.  He 
acknowledged the appellant considered the separation audiometric 
thresholds to be inaccurate, but he stated that he would find it 
difficult to remove such tests from consideration, particularly 
since there was nothing else in the file to indicate otherwise.  

The examiner further stated that considering his review of the 
service medical records which were silent for tinnitus and the 
appellant's reported history of tinnitus for only 10 to 12 years, 
it would appear most likely that his current tinnitus has 
occurred subsequent to separation from service and it would seem 
a strong probability that tinnitus was not incurred in service.  
Therefore, he opined that, "it is less likely than not that his 
current tinnitus is related to acoustic trauma."  

A December 2005 letter from the appellant's private audiologist, 
C.D.C., states that he had examined the appellant and found him 
to have mild to severe, mid to high frequency sensory-neural 
hearing loss in both ears with associated tinnitus.  He noted the 
appellant had served in the military during which time he was in 
the infantry and was a helicopter pilot and that he had two tours 
in Vietnam where he was exposed to excessive noise level form 
engine noise as well as gunfire and artillery fire.  He further 
noted he had reviewed the military exit records and found that 
there was no documented thresholds at the 3k Hz, 6k Hz or 8k Hz 
but that documented levels were normal.  He noted the appellant 
worked for Kroger and Midas muffler companies after service and 
was not exposed to excessive noise levels.  He further indicated 
the appellant did not engage in noisy hobbies.  He opined that 
based on his noise exposure while in the military and the 
undocumented threshold levels at certain high frequencies, "it is 
at least as likely as not that [the appellant's] hearing loss and 
associated tinnitus was caused, or contributed to, by his noise 
exposure while in the service."

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a finding of 
service connection for bilateral hearing loss disability and 
tinnitus.  

In considering the lay and medical history as detailed above, the 
Board notes that the amount of time that elapsed between military 
service and first post-service treatment can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  However, the Board notes that the appellant is 
competent to give evidence about what he experienced.  See Layno, 
supra.  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain situations, 
lay evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The Board finds that the competent and credible evidence 
indicates that bilateral hearing loss disability and tinnitus 
were not manifest in service or within one year of service 
discharge.  In this regard the Board notes that the separation 
physical of May 1972 showed normal auditory thresholds and there 
was no abnormal hearing, no hearing loss disability and no 
tinnitus was reported.  The first evidence of record of a 
complaint of bilateral hearing loss disability is in September 
2003 when the appellant filed a claim for service connection for 
bilateral hearing loss decades after service.  Furthermore, the 
Board notes that at the VA examinations of June 2004 and 
September 2005 the appellant reported a 10 year history of 
bilateral hearing loss and a 7-8 year history of tinnitus.  Even 
accepting the appellant's reports of bilateral hearing loss 
dating 10 years prior to the VA examination and of tinnitus 7-8 
years prior to the examination, the earliest account of hearing 
loss or tinnitus is not until 21 years after service.  
Furthermore, the Board notes that the appellant filed a claim for 
service connection within a year of separation from service, 
however, he did not claim bilateral hearing loss or tinnitus.  
His silence, when otherwise affirmatively speaking, constitutes 
negative evidence.  To whatever extent the appellant may now be 
claiming chronicity and/or continuity of symptomatology since 
service his allegations are less reliable than the normal 
separation examination and his own statements during the VA 
examinations of an onset of hearing loss dating 10 to 12 years 
and of tinnitus 7 to 8 years prior to the examinations.  It is 
also inconsistent with his original claim for service connection 
which was silent for hearing loss and tinnitus.  Any assertion 
that he noted hearing loss and tinnitus, but not file a claim for 
this impairment while claiming other is just not reliable  We 
find his recent assertions on in-service onset to be less 
credible and probative than the normal contemporaneous records.  
His failure to complain of hearing loss and tinnitus at 
separation, his failure to claim service connection when claiming 
other benefits and his inconsistent reporting as to onset go 
against his current claims of continuity of symptomatology and 
in-service onset.  See Buchanan v. Nicholson, 451 F3d 1331 
(2006).

The Board acknowledges that the appellant's private examiners 
have provided opinions which state that the appellant's bilateral 
hearing loss disability and tinnitus are due to noise exposure 
while in service.  The Board notes that when faced with 
conflicting medical opinions, the Board must weigh the 
credibility and probative value of each opinion, and in so doing, 
the Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995)).  The Board must account for 
evidence it finds persuasive or unpersuasive, and provide reasons 
for rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to the evidence, the Board also 
considers factors such as the health care provider's knowledge 
and skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

The Board recognizes that an examiner's opinion cannot be 
rejected solely because it is based upon a history supplied by 
the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the Court has held that a claims file review, 
as it pertains to obtaining an overview of a claimant's medical 
history, is not a strict requirement for medical opinions, and 
that a medical opinion may not be discounted solely because the 
opining clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The critical 
question is whether the medical opinion is credible in light of 
all the evidence.  In fact, the Board may reject a medical 
opinion that is based on facts provided by the appellant which 
have been found to be inaccurate or because other facts present 
in the record contradict the facts provided by the veteran which 
formed the basis for the opinion.  Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (Board may reject such statements of the 
veteran if rebutted by the overall weight of the evidence).

In this case, the Board finds that the private physicians' 
opinions are not reliable as they are not based on all of the 
facts presented in the record and therefore are not based on an 
accurate factual basis.  In regard to R.C.K.'s opinions of July 
2004 and May 2005 wherein he states that the appellant's hearing 
loss disability is more likely than not due to military noise 
exposure, the Board notes that he does not provide an explanation 
for the remote onset of the appellant's bilateral hearing loss 21 
years after separation from service.  Moreover, the Board notes 
that the examiner failed to provide a reasoning for his opinion.  
The opinions rendered by him in July 2004 and May 2005, 
therefore, amount to bare conclusory statements and the Board 
accords them little probative value.  See Nieves-Rodriguez, 22 
Vet. App. 295, 302 (2008). 

In regard to the private audiologist's opinion of December 2005 
wherein he states that the appellant's noise exposure in service 
at least as likely as not either caused or contributed to the 
appellant's hearing loss and tinnitus, the Board finds that the 
opinion is not based on a complete factual basis as presented by 
the record and therefore the opinion is not reliable.  While the 
audiologist explains that he reviewed the separation examination 
and considered the appellant's history of noise exposure in 
service and post-service, the audiologist fails to explain the 
remote onset of the appellant's bilateral hearing loss disability 
and tinnitus.  As noted, the appellant, by his own admissions set 
the onset of his bilateral hearing loss and tinnitus over two 
decades after service.  The audiologist failed to provide an 
explanation for such a remote onset.  Therefore, the Board finds 
that the audiologist's opinion of December 2005 is not reliable 
and accords it little probative weight.

On the other hand, the June 2004 and September 2005 VA examiners, 
noted the appellant's report of a remote onset of bilateral 
hearing loss and tinnitus after service and provided a more 
complete historical background including post service noise 
exposure.  The Board finds the VA examiner's opinion to be more 
reliable and consistent with the evidence of record.  Of note is 
also the appellant's own report that his bilateral hearing loss 
started only 10 years prior to the VA examination of June 2004 
and his tinnitus started only 7-8 years prior to the examination.  
Moreover, the September 2005 examiner acknowledged and considered 
the May 2005 opinion from Dr. R.C.K. when rendering his opinion.  
Furthermore, he acknowledged the appellant's argument that his 
separation audiology examination was inaccurate and found that 
upon reviewing the treatment records, he could find no indication 
that the thresholds reported upon separation were not accurate.  
The Board finds that the VA examiners' opinions are based on a 
more complete factual basis and considered the appellant's 
arguments.  As such, the Board finds them to be more reliable 
than the private physicians' opinions and accords them greater 
probative weight.    

A determination as to whether the appellant has current 
disability related to service requires competent evidence.  The 
appellant is competent to report his symptoms, to include hearing 
loss and tinnitus.  As a layman, however, his opinion alone is 
not sufficient upon which to base a determination as to a 
relationship between service and any current disability.  Rather, 
the Board must weigh and assess the competence and credibility of 
all of the evidence of record, to include the opinions to the 
contrary.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation, to specifically 
include varicose veins, tinnitus, and flat feet.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  

To the extent that the private examiner noted that certain 
frequencies were not tested at separation, such absence of 
evidence does not establish either an inadequate separation 
examination or proof of disability during service.  

In this case, the Board has accorded more probative value to the 
VA opinions.  The examiners reviewed the claims file, provided 
detailed reports, and the opinions provided are based on 
objective findings and reliable principles.  In regard to the 
appellant's assertions that the separation audiology examination 
was inaccurate, the Board notes that the appellant has provided 
no evidence of the same.  In addition, as noted above, the Board 
has found that the private physicians' opinions are not reliable 
and has accorded them little probative weight.  On the other 
hand, the Board finds the VA opinions are adequate and supported 
by the contemporaneous records.  Furthermore, and most 
significantly, the appellant himself has established the onset of 
his bilateral hearing loss disability and tinnitus more than two 
decades after separation from service.  

The competent, reliable and credible evidence establishes that 
bilateral hearing loss disability tinnitus were not present 
during service and were not manifest to a compensable degree 
within one year of separation from service.  The service records 
are silent for complaints, findings, or manifestations of 
bilateral hearing loss disability and tinnitus.  The 
preponderance of the evidence is against the claim and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

An effective date earlier than September 19, 2003 for the grant 
of service connection for urethral stricture with urinary tract 
infection and prostatitis is denied.

Entitlement to a rating in excess of 70 percent from March 22, 
2004 for PTSD is denied.

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.

An evaluation in excess of 20 percent for residuals of a right 
ankle shell fragment wound is denied.


REMAND

The appellant is seeking an increased rating for his service 
connected residuals of a shell fragment wound of the back and 
right flank, low back strain, and residuals of shell fragment 
wounds to the left ankle.  He also seeks service connection for 
hypertension and an earlier effective date for the grant of TDIU.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the Court") 
held that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of the 
Board are not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that case 
are precedent to be followed in all cases presently in remand 
status.  Id.

In regard to the increased rating for shell fragment wounds of 
the back and right flank, and low back strain, the Board notes 
that in a Board decision of May 2008, the AOJ was requested to 
provide the appellant with a VA examination to assess the current 
level of the appellant's service connected residuals of shell 
fragment wound of the back and right flank.  The Board noted that 
the medical evidence suggested the appellant may have sustained a 
through and through wound to the lower back, but that an actual 
determination of the same had not been made and the appellant had 
not been provided with a muscle injury examination.  The Board 
specifically requested that the appellant be afforded a muscle 
injury examination to determine if the appellant had incurred a 
through and through injury and determine if there was any muscle 
damage.  In May 2009, the appellant was afforded a VA 
examination.  However, this was an examination of the joints or 
an orthopedic examination and not the requested muscle injury 
examination.  The Board further notes that it appears that a 
muscles examination was requested on April 24, 2009.  Indeed a 
compensation and pension exam inquiry form printed on April 24, 
2009 which has been associated with the claim file, shows such a 
request and shows it to be "open."  However, an examination of 
the muscles is not of record.  Consequently, the Board cannot 
find that the RO has complied with the requested development and 
the claim must be remanded for compliance with the Board's remand 
of May 2008.

Furthermore, the Board notes that the issue the evaluation of low 
back strain is inextricably intertwined with the issue of the 
evaluation of residuals of shell fragment wound of the right 
flank and back.  Therefore, this issue must be readjudicated 
after the issue of evaluation of residuals of shell fragment 
wound of the right flank and back has been fully developed.

In regard to the claim for service connection for hypertension, 
the Board finds that the VA examination of October 2003 is 
inadequate and therefore, a new examination is needed prior to 
adjudicating the claim.  In this regard, the Board notes that the 
October 2003 provided an opinion stating that appellant had 
"essential hypertension and I do not believe that his blood 
pressure is caused by his service-connected post-traumatic stress 
disorder."  However, the examiner did not provide a rationale for 
his opinion.  The Court has found that guiding factors in 
evaluating the probity of a medical opinion are whether the 
opinion was based on sufficient facts or data, whether the 
opinion was the product of reliable principles and methods, and 
whether the medical professional applied the principles and 
methods reliably to the facts of the case.  See Nieves-Rodriguez, 
22 Vet. App. 295, 302 (2008).  An opinion that contains only data 
and conclusions is afforded no weight.  Id.  Therefore, the Board 
finds that the appellant should be afforded a new examination to 
determine the etiology of his hypertension.

In regards to the claim for an earlier effective date for TDIU, 
the Board notes that there are inconsistencies in the record 
regarding the appellant's termination of employment.  A VA Form 
21-4192, Request for Employment Information, of June 2005 notes 
that the appellant worked at Midas Muffler from July 7, 1984 
through March 10, 2005.  It was also noted that he was terminated 
form employment due to unreliability based on too many sick days.  
The signature block shows the information was submitted by N.R., 
owner of Midas Muffler.  However, the Board notes that there is a 
conflict in the form itself regarding the year of termination of 
employment.  While in one section it states the appellant was 
employed through March 2005, in two other sections in the same 
from, it states that the appellant's last day of word and last 
payment were in March 2003.  Moreover, the Board notes that, at a 
VA audiological examination of September 2005, the appellant 
stated that he had worked at a muffler shop until about 4 and a 
half months before or sometime in 2005.  Therefore, the Board 
finds that the evidence of record is inadequate to properly 
assess the appellant's last date of employment.  Therefore, 
additional development is required prior to deciding the claim.  
In this regard, the Board notes that the RO can obtain tax 
records from the appellant's employer and Social Security records 
including payment into the system from employer and "credits 
earned for quarters" in order to adequately determine the 
appellant's last date of employment.

In regards to the claim for an increased rating for the service 
connected residuals of a shell fragment wound of the left ankle, 
the Board notes that new evidence has been received since the 
claim was last adjudicated by the RO.  The appellant was afforded 
a VA examination in May 2009 which included findings regarding 
the left ankle.  The RO has not readjudicated the claim after 
this new evidence and there is no evidence in the file that the 
appellant has waived initial consideration of this evidence by 
the AOJ.  Therefore, an SSOC must be issued which takes into 
consideration the May 2009 VA examination.  See 38 C.F.R. §§ 
19.31, 19.37 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule a VA 
examination to determine the current level 
of disability of the appellant's shell 
fragment wounds of the lower back and 
right flank.  The examiner must be 
familiar with muscle damage injuries.  The 
examiner should specifically determine the 
path of the missile which caused the shell 
fragment wounds to the low back and right 
flank and should identify any muscle group 
that was affected based on the history 
provided.  The examiner should 
specifically determine if there was any 
muscle through and through injury and the 
current level of function of the spine.   

2.  The AOJ should schedule the appellant 
for a VA examination to determine the 
current nature, extent, and etiology of 
his hypertension.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review.  
A notation to the effect that this record 
review took place must be included in the 
report of the examiner.  All appropriate 
tests and studies (and consultations, if 
warranted) should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner is asked to state 
whether it is at least as likely as not 
(50 percent or greater) that the 
appellant's hypertension is related to his 
military service, or whether it was caused 
by his service-connected PTSD or; whether 
his PTSD caused his hypertension to 
increase in severity.  The examiner must 
set forth all examination findings, along 
with the complete rationale for the 
conclusions reached in the examination 
report.  Furthermore, if the examiner 
cannot provide an etiology opinion without 
resorting to speculation, the examiner 
must so state, and provide a rationale for 
why he or she cannot opine without 
speculating.

3.  The RO should request tax records from 
the appellant's last known employer, 
specifically, Midas Muffler, and Social 
Security records for the appellant 
including payments into the system from 
employers and "credits earned for 
quarters" for the time period from March 
2003 to March 2005.  

4.  After completing any additional 
development deemed necessary, the AOJ 
should readjudicate the intertwined claim 
for evaluation of low back strain.

5.  The AOJ should issue the appellant a 
supplemental statement of the case 
regarding the issue of an increased rating 
for residuals of shell fragment wound of 
the left ankle.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


